 1   Joseph Mais (005470)                          Harry Frischer (admitted pro hac vice)
     Shane Swindle (011738)                        Aaron Finch (admitted pro hac vice)
 2   PERKINS COIE LLP                              Daniele Gerard (admitted pro hac vice)
 3   2901 N. Central Avenue, Suite 2000            CHILDREN’S RIGHTS, INC.
     Phoenix, Arizona 85012-2788                   88 Pine Street, Suite 800
 4   T: (602) 351-8000                             New York, New York 10005
 5   F: (602) 648-7000                             T: (212) 683-2210
     jmais@perkinscoie.com                         F: (212) 683-4015
 6   sswindle@perkinscoie.com                      hfrischer@childrensrights.org
 7                                                 afinch@childrensrights.org
     Daniel J. Adelman (011368)                    dgerard@childrensrights.org
 8   Anne C. Ronan (006041)
     ARIZONA CENTER FOR LAW IN THE
 9
     PUBLIC INTEREST
10   514 West Roosevelt Street
     Phoenix, Arizona 85003
11
     T: (602) 258-8850
12   F: (602) 258-8757
     danny@aclpi.org
13   aronan@aclpi.org
14
     Attorneys for Plaintiffs
15
16
                             UNITED STATES DISTRICT COURT
17
                                   DISTRICT OF ARIZONA
18
19   B.K. by her next friend Margaret             No. 2:15-cv-00185-PHX-ROS
     Tinsley, et al.
20
21                 Plaintiffs,                    Joint Motion for Preliminary
     v.                                           Approval of the Parties’ Settlement
22                                                Agreement
     Michael Faust, in his official capacity as
23
     Director of the Arizona Department of        (Assigned to the Honorable Roslyn O.
24   Child Safety, et al.                         Silver)
25
                   Defendants.
26
27
28
 1
     I.     Motion for Preliminary Approval of the Parties’ Settlement Agreement and
 2          for Approval of the Parties’ Plan to Provide Notice of the Settlement to the
            Class
 3
            After five years of litigation, the parties have executed a proposed settlement
 4
     agreement that addresses each of the areas that remained in dispute as the parties
 5
     approached trial. Here, the parties request that the Court preliminarily approve the
 6
     settlement under Fed. R. Civ. P. 23(e), (h) and 54(d)(2), approve the parties’ plan to
 7
     provide notice of the settlement to the Plaintiff classes, and set a schedule for a final
 8
     approval hearing.
 9
10   II.    Summary of the Litigation
11          This lawsuit was filed on February 3, 2015, by ten children placed in the custody
12   of the Arizona Department of Child Safety (“DCS”). (Doc. 1.) Plaintiffs alleged systemic
13   failures with respect to behavioral health services, physical and dental health services, the
14   availability of appropriate family placements, and the timeliness of investigations of
15   abuse and neglect exposed foster children to an unreasonable risk of harm and violated
16   their federal statutory rights.1
17          In particular, Plaintiffs alleged that Defendants lacked an adequate array of
18   appropriate behavioral health services and therapeutic placements, like therapeutic foster
19   homes, necessary to meet the needs of foster children; Defendants failed to effectively
20   coordinate the delivery of behavioral health services that did exist through, for example,
21   adequate participation in Child and Family Teams; and, as a result, class members were
22   not receiving timely behavioral health assessments and treatment services. Plaintiffs
23   alleged these failures violated Plaintiffs’ rights under the Constitution and the Medicaid
24   Act. Plaintiffs further alleged that Defendants failed to adequately track and coordinate
25   physical and dental health services for foster children and that as a result class members
26
27   1
       Plaintiffs’ original complaint also included a claim for the failure to provide adequate
     family reunification services. (Doc. 37 ¶¶ 232-260.) That claim was dismissed before
28   Plaintiffs moved for class certification. (Doc. 217.)



                                                   1
 1   were not receiving timely physical and dental health services, in violation of the
 2   Constitution and the Medicaid Act. Plaintiffs alleged that Defendants failed to recruit and
 3   retain a sufficient number of family foster homes, resulting in the overuse of congregate
 4   care and the separation of children from their siblings and communities in violation of the
 5   Constitution. (Doc. 37 ¶¶ 156-183.) And Plaintiffs alleged that DCS also failed to timely
 6   investigate reports that children had been maltreated while in foster care custody. (Doc.
 7   37 ¶¶ 184-202.)
 8            To remedy these violations, Plaintiffs sought declaratory and injunctive relief
 9   under 42 U.S.C. § 1983 on behalf of a general class of children in foster care along with a
10   subclass of children eligible for Medicaid, and a subclass of children who were not
11   placed with an adult relative or person with whom they shared a significant relationship.
12   (Doc. 37.)
13            On May 7, 2015, Thomas Betlach in his official capacity as director of the Arizona
14   Health Care Cost Containment System (AHCCCS), Arizona’s Medicaid Agency, moved
15   to intervene. (Doc. 23.) That motion was subsequently granted. (Doc. 34). Both
16   AHCCCS and DCS denied and continue to deny liability for any and all of Plaintiffs’
17   claims.
18            The parties have diligently litigated this complex class action, investing thousands
19   of hours of work over the course of five years of litigation. After initial rounds of
20   discovery, this Court granted class certification for the General Class and two subclasses.
21   (Doc. 363.) Plaintiffs subsequently defended that ruling on interlocutory appeal to the
22   Ninth Circuit and then sought and received recertification of the Medicaid Subclass after
23   the Circuit remanded that issue. (Doc. 461.)
24            Discovery itself involved the production and analysis of over 1.5 million
25   documents.2 A total of 40 depositions were conducted, during which 54 individuals were
26   deposed. In addition, the case has necessitated the extensive use of expert witnesses.3
27
     2
         See Ex. 3, Declaration of Harry Frischer, Aug. 31, 2020 (“Frischer Decl.”) ¶ 10.
28   3
         Ex. 3, Frischer Decl. ¶ 10.



                                                    2
 1   Over the course of the litigation, 48 separate expert reports were drafted and served over
 2   several rounds of expert discovery.4
 3          While simultaneously preparing for a trial set to begin on August 25, the parties
 4   engaged in settlement negotiations, involving multiple negotiation sessions over a two-
 5   month period.5 The parties reached agreement and promptly notified the court that a
 6   settlement had been reached on August 8, 2020. (Doc. 521.)
 7
 8   III.   Summary of the Settlement Agreement
            The parties’ settlement agreement resolves this action by addressing the concerns
 9
     identified by Plaintiffs in a manner that will benefit the children and families served by
10
     DCS.6 It contains requirements concerning each of the pending issues in this action:
11
     behavioral health, physical and dental health, placement array, and case manager
12
     workload. The agreement requires DCS to augment or adopt policies and practices in
13
     each of these areas, report on performance measures that will demonstrate whether foster
14
     children are receiving appropriate care, and meet specific outcome requirements before
15
     exiting from the settlement agreement. The agreement also provides for Plaintiffs to
16
     monitor DCS’s performance, a mediator to mediate disputes, and reasonable attorneys’
17
     fees. The parties have engaged the Honorable Kenneth Fields (ret.), a retired Arizona
18
     superior court judge and professional mediator with significant experience in juvenile
19
     court, to mediate disputes under the agreement.7
20
            The parties contemplate that when the settlement is granted final approval, the
21
     Court will issue an order dismissing Plaintiffs’ claims while explicitly making the parties’
22
     compliance with the terms of the settlement agreement part of that dismissal order. The
23
24
25
26   4
       Ex. 3, Frischer Decl. ¶ 10.
     5
27     Ex. 3, Frischer Decl. ¶ 12.
     6
       Ex. 1, Settlement Agreement, Aug. 26, 2020 (“Settlement Agreement”).
28   7
       Ex. 2, Fields Engagement Letter, Aug. 28, 2020.



                                                  3
 1   parties also contemplate that the dismissal order will explicitly preserve the Court’s
 2   jurisdiction to enforce the terms of the settlement agreement.8
 3          Behavioral Health. The settlement agreement addresses behavioral health by
 4   requiring DCS to make practice improvements focused on core elements of the
 5   behavioral health services provided to foster children, to improve monitoring and
 6   reporting on behavioral health service provision, to expand the array of services available
 7   to foster children, and to meet an outcome requirement that demonstrates improvement.
 8   The agreement requires DCS, for example, to implement practice improvements
 9   concerning the operation of Child and Family Teams (CFTs). A CFT consists of
10   important stakeholders in a foster child’s life. They identify the behavioral health services
11   and settings that the child needs. Under the agreement, DCS must enhance its policies to
12   require that a behavioral health professional participates in the process and the child’s
13   case manager or the case manager’s supervisor must attend CFT meetings.9 DCS must
14   also incorporate measures into its behavioral health quality assurance program that
15   demonstrate whether CFTs are being conducted timely and in accordance with policy.10
16   These measures must include in-person reviews of a sample of CFT meetings.11
17          As another example, the agreement requires DCS to implement practice
18   improvements concerning Therapeutic Foster Care (TFC). TFC is an essential service
19   that allows children to remain in family settings when their behavioral health needs might
20   otherwise result in a congregate or residential treatment setting. The practice
21   improvements DCS will implement under the agreement include permitting children to
22   be placed in a TFC home before the state determines whether the service is reimbursable
23   under Medicaid, and permitting a child to remain there so long as it is in his or her best
24   interest to do so.12 The agreement also requires DCS to revise its TFC home recruitment
25
     8
       Ex. 1, Settlement Agreement §§ 7.2 & 7.3.
26   9
       Ex. 1, Settlement Agreement §§ 1.4(a)(1)–(2), (4).
     10
27      Ex. 1, Settlement Agreement § 1.2(a)(3) & (b).
     11
        Ex. 1, Settlement Agreement § 1.2(b).
28   12
        Ex. 1, Settlement Agreement § 1.4(b)(1).



                                                   4
 1   strategy and implement a work plan to remove barriers to TFC placement.13 And the
 2   agreement requires DCS to incorporate measures in its behavioral health quality
 3   assurance program that DCS will use to monitor and improve the utilization of TFC,
 4   including the number of foster children who have been authorized to live in a TFC home
 5   but have not been placed there and the time it takes to find and place a child in a TFC
 6   home.14
 7          In addition to these practice improvements and performance monitoring
 8   requirements, the agreement requires DCS to implement an annual behavioral health case
 9   review program that identifies whether the behavioral health assessments and evaluations
10   foster children receive comply with policy; whether children timely receive behavioral
11   health services; and whether those services are effective.15 To exit from the agreement
12   and the Court’s jurisdiction, DCS must demonstrate that 80% of children received an
13   appropriate assessment and timely appropriate services over each of two consecutive
14   years.16
15          Physical Health. The settlement agreement addresses physical health delivery by
16   requiring DCS to implement practice improvements concerning the timely delivery of
17   early periodic screening, diagnostic, and treatment services (“EPSDT services”) required
18   under Medicaid and the identification and treatment of foster children with
19   developmental disabilities.17 The agreement also requires DCS to report on the timeliness
20   of EPSDT services including regular check-ups (often called “well-child exams”) and
21   necessary follow-up care.18 To exit from the agreement and the Court’s jurisdiction, DCS
22
23
24
     13
25      Ex. 1, Settlement Agreement §§ 1.4(b)(2) & (3).
     14
        Ex. 1, Settlement Agreement § 1.2(c).
26   15
        Ex. 1, Settlement Agreement § 1.3.
     16
27      Ex. 1, Settlement Agreement §§ 1.5 & 5.4.
     17
        Ex. 1, Settlement Agreement § 2.1.
28   18
        Ex. 1, Settlement Agreement § 2.2



                                                  5
 1   must demonstrate that at least 85% of foster children received a timely well-child
 2   examination over each of two consecutive years.19
 3          Placement Array. The settlement agreement addresses placement array by
 4   requiring DCS to develop and implement practice improvements designed to maximize
 5   the placement of children with families. To that end, the settlement agreement requires
 6   DCS to, among other things, augment its decision making regarding the placement of
 7   children and implement a long term program to reduce the use of congregate care.20
 8   Additionally, DCS must regularly report on performance measures that include: the
 9   number and percentage of children placed in congregate care because no appropriate
10   family home is available, the rate that siblings are placed together, the rate that children
11   are placed in their home communities, and whether the agency is meeting its foster home
12   recruitment targets.21 Finally, to exit from the agreement and Court jurisdiction, DCS
13   must demonstrate a marked decrease in the proportion of children placed in DCS licensed
14   congregate care.22
15          Case Manager Workload. In addition to the practice improvements and
16   performance monitoring identified above, the agreement requires DCS to augment its
17   monitoring and reporting of ongoing and investigative case manager workloads to ensure
18   that case managers have sufficient time to ensure that children receive the services and
19   interventions they need.23
20          Finally, the parties have addressed the definitions and consistency errors identified
21   by the Court in its order of August 21, 2020. (See Doc. 528.) The parties have also agreed
22   to additional language in sections 6.4-6.6 of the agreement to articulate specific remedies
23   for violations of the agreement. (See Doc. 528, at 2.)
24
25
     19
        Ex. 1, Settlement Agreement §§ 2.3 & 5.4.
26   20
        Ex. 1, Settlement Agreement §§ 4.2 & 4.3.
     21
27      Ex. 1, Settlement Agreement § 4.5.
     22
        Ex. 1, Settlement Agreement § 4.6.
28   23
        Ex. 1, Settlement Agreement §§ 3.1–3.3.



                                                   6
 1
     IV.    The Settlement Agreement is Fair and Reasonable and Should Be Approved
 2          The Court’s task at the preliminary approval stage is to determine whether the
 3   settlement falls “within the range of possible approval.” In re Tableware Antitrust Litig.,
 4   484 F. Supp. 2d 1078, 1080 (N.D. Cal. 2007) (citation omitted); Hefler v. Wells Fargo &
 5   Co., No. 16-CV-05479-JST, 2018 WL 4207245, at *8 (N.D. Cal. Sept. 4, 2018). To do
 6   this, courts “must make a preliminary determination on the fairness, reasonableness, and
 7   adequacy of the settlement terms and must direct the preparation of notice of the
 8   certification, proposed settlement, and date of the final fairness hearing.” Manual for
 9   Complex Litigation, Fourth § 21.632 (2004); See Fed. R. Civ. P. 23(e)(2).
10          Under the amendments to the Rules of Civil Procedure adopted in 2018, to
11   determine whether a settlement is appropriate a court must consider whether (1) “the
12   class representatives and class counsel have adequately represented the class;” (2) “the
13   proposal was negotiated at arm’s length;” (3) “the relief provided for the class is
14   adequate;” and (4) “the proposal treats class members equitably relative to each other.”
15   Fed. R. Civ. P. 23(e)(2); see Hefler, 2018 WL 4207245, at *8 (granting preliminary
16   approval where “the proposed settlement appears to be the product of serious, informed,
17   non-collusive negotiations, has no obvious deficiencies, does not improperly grant
18   preferential treatment to class representatives or segments of the class” (quoting In re
19   Tableware, 484 F. Supp. 2d at 1079)).24 The proposed settlement need not be ideal.
20
21   24
       The goal of the 2018 amendment was “not to displace any factor” currently used to
22   evaluate approval of a settlement agreement, “but rather to focus the court and the
     lawyers on the core concerns of procedure and substance that should guide the decision
23   whether to approve the proposal.” Fed. R. Civ. P. 23(e)(2) Committee Notes on Rules –
     2018 Amendment. As such, “the numerous court decisions applying these factors prior to
24
     the 2018 amendments still remain good law.” 7B Fed. Practice & Procedure Civ. §
25   1797.1 (3d ed. April 2020 Update). Courts in the Ninth Circuit have traditionally
     considered a non-exhaustive list of factors that align with the 2018 amendments
26   including: “the strength of plaintiffs’ case; the risk, expense, complexity, and likely
27   duration of further litigation; . . . the extent of discovery completed, and the stage of the
     proceedings; the experience and views of counsel; the presence of a governmental
28   participant; and the reaction of the class members to the proposed settlement.” Class



                                                   7
 1   Settlement is the “offspring of compromise” and the relevant question “is not whether the
 2   final product could be prettier, smarter or snazzier.” Fraley v. Facebook, Inc., 966 F.
 3   Supp. 2d 939, 945 (N.D. Cal. 2013), aff'd sub nom. Fraley v. Batman, 638 F. App’x 594
 4   (9th Cir. 2016).
 5          Preliminary approval of the settlement agreement in this case is warranted. Each
 6   of the factors identified above weighs in favor of approval.
 7
 8          A.   The Class Representatives and Class Counsel Have Adequately
                 Represented the Class Throughout the Length of this Case
 9
            As the litigation history laid out above indicates, Class Counsel and the Class
10
     Representatives have adequately represented the classes throughout the five years that
11
     this case has been pending. Plaintiffs’ counsel in this case has extensive experience in
12
     complex civil litigation, including in litigating class actions on behalf of children in foster
13
     care, and negotiating and implementing settlements in such cases.25 Defendants too are
14
     represented by attorneys with significant experience in complex litigation and settlement
15
     negotiation. Plaintiffs have continuously labored over the course of the last five and a
16
     half years to bring this case to trial. These activities included digesting over 1.5 million
17
     documents produced by Defendants in discovery, taking 40 depositions, working with
18
     experts to prepare and serve multiple rounds of expert discovery, litigating a Ninth
19
     Circuit appeal and recertification of one of Plaintiffs’ Subclasses, and opposing a request
20
     for a writ of certiorari to the Supreme Court. At the time of the proposed settlement, the
21
     parties were prepared to put on a trial potentially involving more than 30 witnesses26 and
22
     more than 1,400 exhibits.27 There thus can be no doubt that Plaintiffs have “aggressively
23
     litigated” this case in the classes’ interest every step of the way. Officers for Justice v.
24
     Civil Serv. Comm'n of City & Cty. of San Francisco, 688 F.2d 615, 627 (9th Cir. 1982)
25
26   Plaintiffs v. City of Seattle, 955 F.2d 1268, 1291 (9th Cir. 1992) (citation omitted).
     25
27      Ex. 3, Frischer Decl. ¶¶ 2-3.
     26
        Doc. 514, at 113–49 (identifying potential trial witnesses).
28   27
        Ex. 3, Frischer Decl. ¶ 10.



                                                    8
 1   (approval appropriate in complex case that was “aggressively litigated” for six years,
 2   with a “voluminous record” and multiple pre-trial hearings and orders); Class Plaintiffs,
 3   955 F.2d at 1292 (noting “complexity, duration, and sheer enormity” of the case weighed
 4   in favor of approval, in case that had been “aggressively litigated” for three years).
 5
 6            B.    The Proposed Settlement Agreement Is the Result of Extensive Arms-
                    Length Negotiations
 7
              The proposed settlement agreement is the result of extensive, arm’s length
 8
     negotiations between experienced counsel on both sides, who have concluded that its
 9
     terms are fair, reasonable, and adequate for the class members. First, this settlement
10
     proposal was “not hastily arrived at.” Officers for Justice, 688 F.2d at 627. It is the result
11
     of five years of litigation, two failed attempts at settlement, and two months of intense
12
     negotiations between the parties, including many virtual in-person negotiation sessions
13
     with both lawyers and principals.28
14
              And after five years of hard fought litigation, Counsel for all the parties have had
15
     ample opportunity to assess the case’s strengths and weaknesses and thus to adequately
16
     value a settlement. Likewise, the extensive discovery in this case, including significant
17
     use of expert witnesses, ensured that the parties thoroughly understand the nuances of
18
     each claim. Courts routinely view the protracted nature and the complexity of a case as
19
     evidence that the required standards have been met. Here, as in most cases, the parties
20
     have litigation purposes “generally opposed to each other,” and the resulting agreement
21
     “embodies as much of those opposing purposes as the respective parties have the
22
     bargaining power and skill to achieve.” United States v. Armour & Co., 402 U.S. 673,
23
     681-82 (1971).
24
25            C.    The Relief Provided to the Class Effectively Addresses the Deficiencies
26                  Identified in Plaintiffs’ Complaint

27            Under Rule 23(e)(2)(C), to approve the settlement the Court must determine
28   28
          Ex. 3, Frischer Decl. ¶¶ 9-11.



                                                    9
 1   whether “the relief provided for the class is adequate” after “taking into account,” among
 2   other things, “the costs, risks, and delay of trial and appeal” and “the terms of any
 3   proposed award of attorney’s fees.”29
 4          Here the proposed settlement is more than merely adequate. The settlement
 5   agreement contains substantial enforceable commitments by DCS to redress each of the
 6   pending issues. As described above, DCS has agreed to make significant improvements
 7   to:
 8          -   the availability of behavioral health services to foster children;
 9          -   DCS policies and practices concerning the delivery of services;
10          -   the timeliness of health care delivery and disability-related services;
11          -   the availability of family foster care placement;
12          -   placement mechanisms; and
13          -   monitoring of front-line worker workload.
14          Each of these improvements addresses a major disputed allegation.30 Even more,
15   DCS has agreed to enhanced performance measures that will show whether children are
16   receiving the services they are entitled to in each area. DCS has also agreed that Plaintiffs
17   will monitor its compliance with the agreement. And DCS has agreed to meet outcome
18   requirements representing meaningful improvement over current performance before it
19
     29
20      Rule 23(e)(2)(C) also directs the Court to consider the effectiveness of proposed
     methods for distributing relief to the class and any other agreement made in connection
21   with the proposed settlement. Fed. R. Civ. P. 23(e)(2)(C)(ii), (iv), & 23(e)(3). These
22   provisions are inapplicable as the relief is not monetary; rather it brings about changes to
     statewide policy and practice that will benefit all class members. See Section IV.D. And
23   as the settlement agreement itself states, that agreement is “the final and exclusive
     agreement between the Parties” with respect to the settlement proposal. Ex. 1, Settlement
24
     Agreement § 8.10.
     30
25      Plaintiffs had intended to move to dismiss their third cause of action concerning the
     timeliness of investigations of abuse and neglect of children in care as DCS substantially
26   improved in this area over the course of the litigation. Nevertheless, the proposed
27   settlement includes a requirement that DCS track and report on Investigative Case
     Manager Workloads over the life of the agreement. Ex. 1, Settlement Agreement § 3.2.
28




                                                  10
 1   exits from the agreement.
 2          The “risk, expense, complexity, and likely duration of further litigation” also
 3   weigh in favor of preliminary approval. Class Plaintiffs, 955 F.2d at 1291 (citing Officers
 4   for Justice, 688 F.2d at 625). Class actions place an enormous burden of costs and
 5   expense upon the parties and litigating this case through trial and any subsequent appeals
 6   would not only add further risk and expense, but substantially delay potential relief to
 7   class members.
 8          Finally, the fees award agreed upon by the parties should be approved because it is
 9   reasonable in light of the hours and recoverable expenses Plaintiffs’ counsel expended
10   prosecuting the claims.31 The Federal Rules authorize the recovery of attorneys’ fees and
11   expenses in a class action that are allowable under law or the parties’ agreement,
12   provided that notice has been served on the parties and “directed to class members in a
13   reasonable manner.” Fed. R. Civ. P. 23(h)(1). The parties have reached a negotiated
14   agreement to settle all Plaintiffs’ claims for attorneys’ fees and expenses, including, but
15   not limited to, any claim under 42 U.S.C. § 1988 for fees incurred up to and including
16   final approval of the settlement agreement, for $6,500,000.00 and a cap for attorneys’
17   fees and costs incurred in monitoring and validating Defendants’ compliance with this
18   settlement agreement set at $150,000 a year.
19          The parties’ agreement with respect to attorneys’ fees is reasonable, meets the
20   requirements of the Federal Rules and 42 U.S.C. § 1988, and should be approved. First,
21   as explained above, the parties reached this agreement through arms-length negotiations.
22   The parties exchanged numerous rounds of offers and counter-offers over a period of
23   months and agreed on the above figure only after protracted talks.
24          Second, the agreed-upon award for the work of Plaintiffs’ counsel through final
25   approval of the settlement represents almost a 50% reduction from the total attorneys’
26
     31
27     See Ex. 3, Frischer Decl. ¶¶ 17-24; Ex. 4, Declaration of Joe Mais, Aug. 31, 2020
     (“Mais Decl.”) ¶¶ 3-10; Ex. 5, Declaration of Anne Ronan, Aug. 31, 2020 (“Ronan
28   Decl.”) ¶¶ 9-13.



                                                  11
 1   fees and costs accrued by Plaintiffs in this action. Plaintiffs contributed over 30,000 hours
 2   of professional time to this labor-intensive, complex case, generating over $12.9 million
 3   in fees and costs.
 4            Plaintiffs applied the following rate structure: $630/hour for partners and lead
 5   counsel; $390/hour for senior associates; $325/hour for junior associates; and $125/hour
 6   for paralegals and support staff. These rates are nearly identical to rates recently approved
 7   by the Superior Court of Arizona for work done by several attorneys involved in this
 8   case.32 The fee amount agreed to by the parties in this case is consistent with several
 9   recent fee awards approved in analogous, considerably shorter, foster care reform class
10   actions that did not involve appellate work:
11          In D.G. v. Yarbrough, the District Court for the Northern District of Oklahoma
12             entered a judgment approving $6,011,888.80 in 42 U.S.C. § 1988 attorneys’ fees
13             and costs to Plaintiffs after approximately four years of litigation. Opinion and
14             Order at 16 (Doc. 858), D.G. v. Yarbrough, No. 4:08-cv-00074-GKF-FHM (N.D.
15             Okla. Mar. 31, 2013).
16          In Dwayne B. v. Granholm, the District Court for the Eastern District of Michigan
17             approved a settlement regarding attorneys’ fees and costs in the amount of
18             $6,200,000.00 after approximately two years of litigation. Order Granting Joint
19             Motion for Approval of Settlement Regarding Plaintiffs’ Attorneys’ Fees and
20             Non-Taxable Expenses at 1 (Doc. 160), Dwayne B. v. Granholm, No. 2:06-cv-
21             13548 (E.D. Mich. Jan. 22, 2009).
22          In Olivia Y. v. Barbour, the District Court for the Southern District of Mississippi
23             approved a settlement regarding attorneys’ fees and costs in the amount of
24             $4,863,557.50 after less than four years of litigation. Consent Order at 1 (Doc.
25             480), Olivia Y. v. Barbour, No. 3:04-cv-251LN (S.D. Miss. Aug. 7, 2008).
26            Third, the cap of $150,000 per year on fees accrued in monitoring and validating
27
28   32
          Ex. 4, Mais Decl. ¶ 8.



                                                    12
 1   DCS’s compliance with the settlement agreement is reasonable. Children’s Rights and the
 2   Arizona Center for Law in the Public Interest have extensive experience monitoring and
 3   validating compliance with settlement agreements similar to the parties’ proposal here.
 4   Over the past two decades, attorneys from Children’s Rights have been involved with
 5   monitoring compliance with more than ten separate consent decrees. In Children’s Rights
 6   experience, fees for such monitoring and validation rarely exceed $150,000 in a year.
 7
 8          D.   The Proposed Settlement Treats Class Members Identically

 9          Finally, the proposed settlement “treats class members equitably relative to each
10   other.” Fed. R. Civ. P. 23(e)(2)(D). The settlement does not differentiate between class
11   members but rather requires DCS to make policy and practice changes to the systems that
12   affect all class members. The settlement thus treats all class members identically.
13
     V.     The Proposed Form and Plan for Providing Notice to the Class
14
            Under Rule 23(e)(1)(B), “the court must direct notice in a reasonable manner to all
15
     class members who would be bound by the proposal.”
16
            The parties in this case have agreed to a Notice of Proposed Class Action
17
     Settlement attached as Exhibit 6. The proposed notice summarizes the topics addressed
18
     by the proposed settlement agreement, provides a process for the publication of notice of
19
     the settlement and instructions on how to obtain full copies of the settlement agreement,
20
     and advises recipients what to do if they have questions. The proposed notice describes
21
     the procedures for persons who wish to be heard in favor of or in objection to the
22
     settlement agreement. It will also specify the date, time, place, and manner of attendance
23
     for the formal fairness hearing to be set by the Court.33 The form of proposed notice is
24
     clear and in plain language for class members, their representatives, and other
25
26   33
       The parties recognize that the conditions caused by the COVID-19 pandemic make it
27   difficult, if not impossible, to hold a public in-person hearing for final approval of the
     settlement agreement and have thus left space in the notice to describe the manner in
28   which the public may attend the hearing, whether virtual or otherwise.



                                                  13
 1   stakeholders who may be interested in its terms. The parties have provided a detailed
 2   proposal for dissemination of the Notice in the Proposed Order attached as Exhibit 7.
 3          The proposed Notice comports with Rule 23 and the requirements of due process,
 4   and it should be approved. Further, the parties suggest that the Court approve the
 5   following schedule for notice to the Class and final approval of the settlement agreement
 6   as follows:
 7
 8
      Event                                                Date
 9
10    Court’s Order on Preliminary Approval                To be determined by the Court
11    Completion of Notice Plan                            6 weeks after the Court’s Order of
12                                                         Preliminary Approval
13    Motion for Final Approval the Parties’ Settlement    4 weeks after Completion of
14    Agreement                                            Notice Plan

15    Deadline To Submit Objections and Statements in 6 weeks after Completion of
16    Support; Deadline to Provide Notice of Intent to Notice Plan
      Appear at the Final Approval Hearing
17
18    Plaintiffs To Submit to the Court all Objections     2 weeks after the deadline to
      and Statements in Support; Parties’ Responses to     submit objections
19    Objections and Statements in Support (if any)
20
      Final Approval Hearing                               2 weeks after Plaintiffs submit to
21                                                         the Court all objections and
22                                                         statements in support
23
     VI.    Conclusion
24
            As demonstrated above, the parties’ settlement agreement is fair, reasonable, and
25
     adequate. It will provide systemic changes to behavioral health services, physical and
26
     dental health services, and placement availability, all of which are thoughtfully designed
27
     to improve children’s lives while in DCS care and beyond. The parties thus request that
28




                                                 14
 1   the Court preliminarily approve the proposed settlement and award of attorneys’ fees,
 2   approve the form and manner of proposed notice to the class, and set a schedule for a
 3   final hearing to decide whether to grant final approval of the agreement.
 4
            A proposed order is attached.
 5
     Respectfully submitted August 31, 2020.
 6
 7                                      CHILDREN’S RIGHTS, INC.
 8                                      By: s/ Harry Frischer
 9                                      Harry Frischer
                                        Aaron Finch
10                                      Daniele Gerard
11                                      88 Pine Street, Suite 800
                                        New York, New York 10005
12
13                                      PERKINS COIE LLP
                                        Joseph Mais
14                                      Shane Swindle
                                        Andrea Diggs
15
                                        2901 N. Central Avenue, Suite 2000
16                                      Phoenix, Arizona 85012-2788
17
                                        ARIZONA CENTER FOR LAW IN THE
18                                      PUBLIC INTEREST
                                        Daniel J. Adelman
19                                      Anne C. Ronan
20                                      514 West Roosevelt Street
                                        Phoenix, Arizona 85003
21
22                                      Attorneys for Plaintiffs

23
24
25
26
27
28




                                                 15
 1
                                 CERTIFICATE OF SERVICE
 2
           I hereby certify that on August 31, 2020, I electronically transmitted the attached
 3
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal to the
 4
     following CM/ECF registrants:
 5
 6    Robert Ellman                                Logan T. Johnston
 7    rle@elgarizona.com                           ltjohnston@live.com
      Karen J. Hartman-Tellez                      JOHNSTON LAW OFFICES, P.L.C.
 8    kjh@elgarizona.com                           1402 E. Mescal Street
 9    ELLMAN LAW GROUP LLC                         Phoenix, Arizona 85020
      3030 North Central Avenue, Suite 1110
10    Phoenix, Arizona 85012                       Daniel P. Struck
                                                   dstruck@strucklove.com
11
      Daniel P. Quigley                            Nicholas D. Acedo
12    dquigley@CDQLaw.com                          nacedo@strucklove.com
      Cindy C. Albracht-Crogan                     Timothy J. Bojanowski
13
      ccrogan@CDQLaw.com                           tbojanowski@strucklove.com
14    Stacey F. Gottlieb                           Dana M. Keene
      sgottlieb@CDQLaw.com                         dkeene@strucklove.com
15    Lauren M. LaPrade                            STRUCK LOVE BOJANOWSKI &ACEDO,
16    llaprade@CDQLaw.com                          P.L.C.
      J. Neil Stuart                               3100 W. Ray Road, Suite 300
17    nstuart@CDQLaw.com                           Chandler, Arizona 85226-2473
18    COHEN DOWD QUIGLEY P.L.C.
      The Camelback Esplanade One                  Catherine D. Plumb
19    2425 East Camelback Road, Ste. 1100          plumblawoffice@gmail.com
20    Phoenix, Arizona 85016                       LAW OFFICES OF CATHERINE DODD
                                                   PLUMB, P.L.C.
21    Attorneys for Defendant Michael Faust        17225 N. 16th Place
22                                                 Phoenix, Arizona 85022

23                                                 Attorneys for Defendant Jami Snyder
24
                                                   s/ Harry Frischer
25
26
27
28




                                                16
